Defendant, by separate notices of appeal, appeals from (1) an order dated February 15, 1952, granting plaintiff’s motion to modify a decree of divorce and to increase the alimony payments required of defendant thereunder from $20 a week to $40 a week, and (2) an order dated October 30, 1952, granting plaintiff’s motion to punish him for contempt, fining him the sum of $280 and referring defendant’s cross motion for a reduction in such alimony payments to an official referee upon condition that the aforesaid fine be paid on or before November 6,1952. Appeal from order of February 15, 1952, dismissed, without costs. Appellant eoncededly failed to serve his notice of appeal on the clerk as required by section 562 of the Civil Practice Act, and his motion for leave to supply such omission (Civ. Prae. Act, § 107) has been denied. (See Gifford V. Gifford, ante, p. 709, decided herewith.) Order of October 30, 1952, modified by providing that appellant’s cross motion be referred to an official referee to hear and determine upon condition that the amount of the fine imposed by said order be paid to respondent within twenty days after service upon appellant of a copy of the order to be entered hereon, and as so modified, affirmed, without costs. In our opinion, in view of the record presented, appellant should have been given a more adequate opportunity to pay the fine imposed. Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 835.]